 1 Robert W. Payne, Esq. (Bar No. 73901)                 VENABLE LLP
   PAYNE IP LAW                                          Alper T. Ertas (SBN 2641200
 2 111 N. Market Street, Suite 300                       William A. Hector (SBN 298490)
 3 San Jose, CA 95113                                    101 California Street, Suite 3800
   (408) 981-4293                                        San Francisco, CA 94111
 4 Email: payne@bobpayne.com                             (415) 653-3750
                                                         Email: ATErtas@venable.com
 5 Attorney for Plaintiff/Counterdefendant               Attorneys for Defendant/Counterclaimant
   RKD ENGINEERING, INC.                                 NISENE TECHNOLOGY GROUP, INC.
 6

 7                              UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA
 9                                       OAKLAND DIVISION
10

11 RKD ENGINEERING, INC.,
                                           )
                                           ) Case Number: 18-cv-04321 HSG
12         vs.                             )
                                           )
13   NISENE TECHNOLOGY GROUP, INC.,        ) STIPULATION RE EXTENSIONS OF
                                           ) TIME
14   _____________________________________ )
     NISENE TECHNOLOGY GROUP, INC.,        )
15
                                           )
16                                         )
     vs.                                   )
17                                         )
     RKD ENGINEERING, INC.,                )
18                                         )
     _____________________________________
19

20
            Pursuant to Civil Local Rule 6-1(b), Defendant Nisene Technology Group, Inc.
21
     (“Nisene”) and Plaintiff RKD Engineering Corporation, Inc. (“RKD Engineering”), by and
22

23 through their respective counsel of record, hereby stipulate as follows:

24          WHEREAS, a settlement conference is scheduled for January 18, 2019;

25          WHEREAS, the parties wish to ensure sufficient time to comply with the Patent Local
26
     Rules after the settlement conference, in contemplation that compliance will either be
27

28
     STIPULATION RE EXTENSIONS OF TIME; ORDER
     No. 18-cv-04321 HSG
 1 unnecessary or that work to comply should be delayed until after completion of the settlement

 2 conference;

 3
            WHEREAS, no delay will result in the schedule for completion of claim construction
 4
     discovery, claim construction briefing, the claim construction hearing or any dates after claim
 5
     construction;
 6

 7          NOW, THEREFORE, the parties stipulate that the scheduling set forth in the Scheduling

 8 Order (Dkt #27) shall be amended and certain dates extended and set as follows:

 9    Action                                           Date
      Disclosure of Asserted Claims and                March 4, 2019
10
      Infringement Contentions, with
11    Corresponding Document Production per
      Patent L.R. 3-1 and 3-2
12    Invalidity Contentions, with Corresponding       March 25, 2019
      Document Production per Patent L.R. 3-3 and
13    3-4
14    Exchange of Proposed Terms for Claim             April 5, 2019
      Construction per L.R. 4-1
15    Exchange of Preliminary Constructions and        April 26, 2019
      Production of Extrinsic Evidence per Patent
16    L.R. 4-2
      Damages Contentions per Patent L.R. 3-8          May 3, 2019
17
      Joint Claim Construction and Pre-hearing         May 10, 2019
18    Statement per Patent L.R. 4-3
      Claim Construction Discovery Cut-Off per         June 7, 2019
19    Patent L.R. 4-4
      Opening Claim Construction Brief                 June 28, 2019
20
      Responsive Claim Construction Brief              July 12, 2019
21    Reply to Claim Construction Brief                July 19, 2019
      Technology Tutorial                              August 9, 2019 at 10:00 a.m.
22    Claim Construction Hearing                       August 16, 2019 at 3:00 p.m.
23
     IT IS SO STIPULATED.
24
                                                Respectfully submitted,
25
     Dated: January 7, 2019                     VENABLE LLP
26
                                                By: /s/ Alper Ertas
27                                                   Alper Ertas
28                                                   Attorneys for Defendant

     STIPULATION RE EXTENSIONS OF TIME; ORDER
     No. 18-cv-04321 HSG
 1
     Dated: January 7, 2019                     PAYNE IP LAW
 2

 3                                              By:     /s/ Robert W. Payne
                                                       Robert W. Payne
 4                                                     Attorney for Plaintiff

 5
                       CERTIFICATE OF SIGNATURE AUTHORIZATION
 6

 7
            Pursuant to Section 5-1(i)(3) of the United States District Court for the Northern District
 8
     of California’s Local Rules, I hereby certify that the content of the foregoing Stipulation re
 9 Extensions of Time is acceptable to Alper Ertas, counsel for Defendant Nisene Technology

10 Group, and that I have obtained Mr. Ertas authorization to affix his electronic signature to this

11 document.

12
     Dated: January 4, 2019                     By: /s/Robert W. Payne
13                                                   Robert W. Payne
                                                     Attorney for Plaintiff
14

15

16                                               ORDER
17 Pursuant to stipulation, it is so ORDERED.

18
     Date: January 7, 2019                            _______________________________
19
                                                          HAYWOOD S. GILLIAM, JR.
20                                                        United States District Judge

21

22

23

24

25

26

27

28
     STIPULATION RE EXTENSIONS OF TIME; ORDER
     No. 18-cv-04321 HSG
